Citation Nr: 1235257	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  08-00 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial disability rating (evaluation) in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to June 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico which granted service connection for PTSD and assigned a 30 percent evaluation, effective August 31, 2000.

In June 2003, the Veteran testified at a local hearing before a Decision Review Officer (DRO).  A copy of the transcript is of record.  

This case was previously before the Board in June 2011, at which time the Board denied the issue for a higher initial rating for PTSD on the merits.  The Veteran appealed the Board's June 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  By order dated April 2012, the Court granted a Joint Motion for Remand, vacated the June 2011 Board decision, and remanded the case for compliance with the terms of the joint motion.  

The issue of entitlement to TDIU has been raised by the record in the attorney representative's August 2012 letter and an August 2012 private vocational assessment, and the issue is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that if the claimant or the record reasonably raises the question of whether a veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU is warranted as a result of that disability).  Therefore, the issue of TDIU has been listed on the title page accordingly.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office (RO). 


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issues on appeal.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2011); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

With regard to PTSD, the Veteran's last VA examination was in August 2006.  He was assigned a Global Assessment of Functioning (GAF) score of 55 and there was no documented current treatment for a mental disorder.  Subsequent VA outpatient treatment records reveal that in January 2007 the Veteran reported experiencing some nightmares and flashbacks.  In February 2007, he was assigned a GAF score of 60 and reported continuing problems with insomnia and concentration.  The Veteran began outpatient PTSD group therapy in May 2007 and completed 8 out of 16 sessions as of July 2007.  In September 2008, May 2009, and September 2010, the Veteran's PTSD was documented as clinically stable.

In August 2012, the attorney representative submitted an August 2012 private vocational assessment completed by a certified rehabilitation counselor after review of the claims file and telephone interview with the Veteran.  During the interview, the Veteran reportedly stated he regularly experiences flashbacks, nightmares, difficulty sleeping, a sense of foreshortened future, an exaggerated startle reflex, a distrust and distance from others, and hyper-vigilance and sense of foreboding since his return from Vietnam.  In 2010, he divorced his former wife and is currently re-married spending time with her daughter and family as well as occasionally with his extended family.  He helps with household chores, such as washing dishes, mopping, vacuuming, and doing laundry.  

The rehabilitation counselor assessed the Veteran's transferable skills and summarized the medical treatment of record, activities of daily living, education history, and employment history.  It was concluded that the Veteran was unable to engage in gainful employment due to his PTSD as of 1995 when he retired from the City of Albuquerque due to the potential of an investigation of physical assault on a crewmember, choosing to be homeless (poor judgment), and avoiding family involvement (avoidance and isolation).  The Veteran's ability to maintain subsequent employment as a shuttle bus driver was acknowledged as possible because he worked under conditions that accommodated the PTSD symptoms.  The rehabilitation counselor further opined that the Veteran "was clearly unable to engage in gainful employment as of the date he left his driving position due to his PTSD and the addition of his coronary artery disease (CAD) symptoms further prohibited his ability to work."

Since VA undertook to provide a VA examination for the claim on appeal, the Board must ensure that the examination report is adequate in order to render a fully informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2006 VA examination report is inadequate in light of the additional evidence of record, specifically to include the August 2012 vocational assessment which addresses the Veteran's degree of occupational impairment throughout the appeal period.  Thus, an additional examination is deemed necessary to ascertain the Veteran's current severity and degree of occupational and social impairment of the service-connected PTSD during the appeal period.    

With regard to the claim for TDIU, VA regulations allow for the assignment of a TDIU rating on a schedular basis when a veteran's schedular rating is less than total and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that (1) if there is only one such disability, that disability must be ratable at 60 percent or more, or (2) if there are two or more disabilities, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2011).  When a veteran is unemployable by reason of service-connected disabilities and fails to meet the percentage standards under 38 C.F.R. § 4.16(a), the claim must be submitted to the Director of Compensation and Pension Service for extra-schedular consideration.  See 38 C.F.R. § 4.16(b).  

In addition to the rehabilitation counselor's opinion about the Veteran's employability provided in the August 2012 vocational assessment, the attorney representative reported in an August 2012 statement that in 1995 the Veteran left his job of nearly 30 years due to PTSD symptoms and the Veteran asserts he is entitled to TDIU for the entirety of the appeal period.  Because the issue of TDIU has been raised by the record and is properly before the Board, the Board is remanding this matter for any necessary development and adjudication by the RO.  See Rice, 22 Vet. App. 447.  

The Board acknowledges that the Veteran has been assigned a schedular evaluation of 100 percent for CAD, effective September 30, 2010; however, the claim for TDIU remains valid.  Bradley v. Peake, 22 Vet. App. 280 (2008).  Although no additional disability compensation may be paid for the period from September 30, 2010, where a total schedular disability rating is already in effect, the decision in Bradley recognizes that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) by having an "additional" disability of 60 percent or more ("housebound" rate).  See 38 U.S.C.A. § 1114(s) (West Supp. 2011); Bradley, 22 Vet. App. at 293; see also Buie v. Shinseki, 24 Vet. App. 242, 250 (2011) (discussing VA's "well-established" duty to maximize a claimant's benefits).

Accordingly, the case is REMANDED for the following actions:
	
1.  The RO should send the Veteran additional VCAA notice as to the issue of entitlement to TDIU and conduct any necessary development, and adjudicate this issue.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

2.  Contact the Veteran and ask him to identify any pertinent private treatment records for the service-connected PTSD, and attempt to obtain the necessary authorization from the Veteran for the release of such records to VA.  After obtaining any necessary release forms, all efforts to obtain such records should be fully documented and any records obtained should be associated with the record.  

3.  Obtain and associate with the record all outstanding VA outpatient treatment records pertaining to the service-connected PTSD from September 2010, the date of the most recent treatment record noting PTSD, to the present.  

All facilities must provide a negative response if records are not available and the Veteran and his representative should be informed of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).

4.  Schedule the Veteran for the appropriate VA examination to determine the current severity and impairment of his service-connected PTSD.  The record must be made available to the examiner for review and the examination report should reflect that such review has been accomplished.  Any and all indicated evaluation studies and tests, deemed necessary by the examiner, should be accomplished and all clinical findings should be documented.   

The examiner must comment upon the presence or absence, and the frequency or severity of all symptoms of PTSD including memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning. 

The examiner should provide an opinion as to whether the Veteran's service-connected PTSD results in (1) occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; (2) occupational and social impairment with reduced reliability and productivity due to psychiatric symptomatology; (3) occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood; (4) total occupational and social impairment, and to the extent possible indicate when the level of severity found to exist began. 

The VA examiner should also provide an opinion as to whether any of the Veteran's service-connected disabilities, to include PTSD, in and of themselves, render the Veteran unable to secure or maintain substantially (more than marginal) gainful employment consistent with his educational and employment experience, and if so, indicate the approximate date of the onset of unemployability due to service-connected disability or disabilities.  The examiner should also address the impact, if any, of the Veteran's nonservice-connected disorders on the Veteran's ability to maintain substantial employment.

The VA examiner must provide an explanation for all findings and conclusions expressed.  If an opinion or the requested information cannot be provided without resorting to speculation, the VA examiner should state so and explain why it would be speculative to respond.

5.  After completion of the above and any additional development deemed appropriate, the issue for a higher initial disability rating for PTSD in excess of 30 percent should be readjudicated, to include a review of all the most recently submitted evidence of record and consideration of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.


The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



